Citation Nr: 0804572	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 21, 2004 
for the grant of service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Michael R. Gerstner, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and T. M. W.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from May 1943 to February 
1946. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The January 2005 rating decision, in pertinent part, granted 
service connection for bilateral hearing loss, and assigned a 
50 percent disability evaluation, effective May 21, 2004.  In 
response, the veteran appealed the effective date assigned 
for the grant of service connection of his bilateral hearing 
loss.  

In January 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of that hearing has been associated with the 
claims file.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

At his January 2008 videoconference hearing before the 
undersigned Veterans Law Judge (VLJ), the veteran and his 
representative raised the issue of clear and unmistakable 
error (CUE) in the RO's May 1998 rating decision, which 
denied service connection for bilateral hearing loss 
disability.  This issue is inextricably intertwined with the 
issue of entitlement to an earlier effective date for the 
grant of service connection for bilateral hearing loss 
currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  As such, 
appellate consideration of the issue of entitlement to an 
effective date earlier than May 21, 2004 for the grant of 
service connection for bilateral hearing loss must be 
deferred pending RO adjudication of the CUE claim.  This 
avoids piecemeal adjudication of claims with common 
parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  The RO should adjudicate the issue of 
whether the May 7, 1998 rating decision 
which denied the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss disability 
contained clear and unmistakable error.  
Notice of the determination and his 
appellate rights should be issued to the 
veteran and his representative.  This 
issue should not be referred to the Board 
for appellate consideration unless, 
following receipt of a timely notice of 
disagreement and issuance of a statement 
of the case, a timely substantive appeal 
is received.

2.  Thereafter, readjudicate the issue of 
entitlement to an effective date earlier 
than May 21, 2004 for the grant of 
service connection for bilateral hearing 
loss disability.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case and afford the 
appropriate period to respond.  
Thereafter, the issue should be returned 
to the Board for appropriate action.  

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



